*247ORDER
The Director of the Lawyers Professional Responsibility Board filed a petition with this court alleging that the respondent Fredric A. Bremseth had committed unprofessional misconduct warranting public discipline. The Director alleges that from 1982 to September 1986, respondent was a principal, officer and employee of a Minneapolis, Minnesota law firm; that respondent was obligated to provide professional services only for this law firm; that respondent was obligated to deposit all of the fees he earned or received for professional services into the law firm’s account; that, on numerous occasions, respondent misappropriated such fees for his own benefit; that in some instances, respondent opened client files in his own name and kept such files secret from the law firm; that respondent further attempted to cover up the misappropriated fees; and that when respondent was confronted with his actions by the law firm, respondent reimbursed the firm for only a portion of what he had misappropriated. Respondent filed an answer to the petition of the Director asserting that the Director derived the disciplinary charges from the civil actions filed against respondent by the members of respondent’s law firm and that respondent’s conduct did not constitute misuse or misappropriation of client funds, but arose out of a hostile and bitter financial dispute among the members of respondent’s law firm.
After respondent filed his answer, this court referred this matter to a referee. Subsequently, this court stayed the disciplinary proceedings pending the outcome of the related civil actions. When the civil actions were settled, the stay of the disciplinary proceedings was automatically vacated. The referee reconvened the parties, whereupon respondent and the Director entered into a stipulation for discipline which the referee joined in recommending to this court.
In the stipulation, respondent admitted that he had violated Rule 8.4(c), Rules of Professional Conduct. Respondent waived his right to further proceedings before the referee and this court, as provided in Rule 14 of the Rules on Lawyers Professional Responsibility. He joined with the Director in recommending that appropriate discipline pursuant to Rule 15, Rules on Lawyers Professional Responsibility, is a stayed 30-day suspension which will be dismissed at the end of one year if respondent fully complies with the Rules of Professional Conduct. In addition, Respondent agreed to the imposition and payment of $750 in costs pursuant to Rule 24, Rules on Lawyers Professional Responsibility.
The Court, having considered all of the facts and circumstances surrounding this matter, the petition of the Director, the stipulation of the parties, and the recommendation of the referee NOW ORDERS:
1. That the respondent, Fredric A. Bremseth, is hereby suspended for a period of thirty days, pursuant to Rule 15 of the Rules on Lawyers Professional Responsibility.
2. That the 30-day suspension is stayed.
3. That the 30-day suspension shall be dismissed if respondent complies fully with the Rules of Professional Conduct for a *248period of one year from the date of this order.
4. That the respondent shall pay to the Director, within 90 days of the date of this order, the sum of $750 in costs and disbursements pursuant to Rule 24, Rules on Lawyers Professional Responsibility.